Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
IDS filed on 04/16/2020 have been received and entered.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102 as being unpatentable over Jeong et al (US 20200088463, A1).

     Regarding claim 1, Jeong teaches a device for providing a user interface (UI) for generating training data for an artificial intelligence (Al) model (artificial intelligence system of at least para. 0003 and 0245-0247 comprising said device for providing said user interface (UI) for generating training data for an artificial intelligence (Al) model), 
the device comprising: 
a memory (para. 0138-0140, memory 120) configured to store instructions; and 
a processor (processor 110  of para. 0190-0192) configured to execute the instructions to: 
provide, for display via the UI, image information that depicts an object, a set of operations of the object, and a process associated with the set of operations (provided UI of at least para. 0211 and 0273-0277, and Fig. 18 provide, for display instructional image information of at least a dish preparation recipe object, a set of ingredients and recipe operations of the object, and implied guidance process or the like associated with said set of operations);
provide, for display via the UI, text information that describes the object, the set of operations of the object, and the process associated with the set of operations (provide for display at least text recipe of further para. 0211, and 0273-0277 and Fig. 18 that describes the object, the set of operations of the object, and said process associated with the set of operations); 
receive, via the UI, a user input that associates respective image information of the image information with corresponding text information of the text information (received the user inputs of at least para. 0157, 0218, and 0273 which include image inputs, and additional data  that associates respective image information of the image information with corresponding text information of the text information);
and generate association information that associates the respective image information with the corresponding text information, based on the user input (display in para. 0157, 0212, 0329 association information that associates the respective image information with the corresponding text information, based on the user input).  
     Regarding claim 2 (according to claim 1), Jeong further teaches wherein the processor is further configured to: receive, via the UI, discourse parsing information that identifies a relation between image information of the association information (the system of at least para. 0146-0147 describes recognizing and associating user inputs which in some case maybe initially impossible, said recognition understoodly may comprise discourse parsing information that identifies a relation between captured image information of the association information); and generate annotated image information based on the discourse parsing information (display in at least para. 0273-0277 captioned or annotated image information based on the discourse parsing information).

     Regarding claim 3 (according to claim 1), Jeong further teaches wherein the processor is further configured to: receive, via the UI, semantics parsing information that provides the text 34information of the association information in a machine-understandable format (para. 0197); and generate annotated image information based on the semantics parsing information (generated captioned information in at least 0157, 0212, 0329 based on the semantics parsing information of at least para. 0197).
 
     Regarding claim 4 (according to claim 1), Jeong further teaches wherein the processor is further configured to: input the association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information with the corresponding text information (the system inputting in para. 0245-0247 association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information of further para. 0273-0277 with the corresponding text information)

     Regarding claim 5 (according to claim 2), Jeong further teaches wherein the processor is further configured to: input the annotated image information into the Al model as training data for the Al model to permit the Al model to identify the relation between the image information of the association information (para. 0273-0277 teaches in a case of inputting captioned or annotated image information into the Al model of at least para. 0245-0247 as training data for the Al model to permit the Al model to identify the relation between the image information of the association information).

     Regarding claim 6 (according to claim 3), Jeong further teaches wherein the processor is further configured to: input the annotated image information into the Al model as training data for the Al model to permit the Al model to convert the text information of the association information to the machine-understandable format (para. 0273-0277 further teaches in a case of inputting captioned or annotated image information into the Al model of at least para. 0245-0247 as training data for the Al model to permit the Al model to permit said Al model to convert the text information of the association information to the machine-understandable format).

     Regarding claim 7 (according to claim 1), Jeong further teaches wherein the image information is associated with an instructional video regarding the object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI (para. 0273-0277 teaches in a case displayed image information associated with an instructional video regarding a dish preparation object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI).

     Regarding claim 8, Jeong teaches a method for providing a user interface (UI) for generating training data for an artificial intelligence (Al) model (artificial intelligence system of at least para. 0003 and 0245-0247 comprising said device for providing said user interface (UI) for generating training data for an artificial intelligence (Al) model), 
the method comprising: 
providing, for display via the UI, image information that depicts an object, a set of operations of the object, and a process associated with the set of operations (provided UI of at least para. 0211 and 0273-0277, and Fig. 18 provide, for display instructional image information of at least a dish preparation recipe object, a set of ingredients and recipe operations of the object, and implied guidance process or the like associated with said set of operations);
providing, for display via the UI, text information that describes the object, the set of operations of the object, and the process associated with the set of operations (provide for display at least text recipe of further para. 0211, and 0273-0277 and Fig. 18 that describes the object, the set of operations of the object, and said process associated with the set of operations); 
receiving, via the UI, a user input that associates respective image information of the image information with corresponding text information of the text information (received the user inputs of at least para. 0157, 0218, and 0273 which include image inputs, and additional data  that associates respective image information of the image information with corresponding text information of the text information);
and generating association information that associates the respective image information with the corresponding text information, based on the user input (display in para. 0157, 0212, 0329 association information that associates the respective image information with the corresponding text information, based on the user input).  

     Regarding claim 9 (according to claim 8), Jeong further teaches wherein further comprising: receiving, via the UI, discourse parsing information that identifies a relation between image information of the association information (the system of at least para. 0146-0147 describes recognizing and associating user inputs which in some case maybe initially impossible, said recognition understoodly may comprise discourse parsing information that identifies a relation between captured image information of the association information); and generating annotated image information based on the discourse parsing information (display in at least para. 0273-0277 captioned or annotated image information based on the discourse parsing information).

     Regarding claim 10 (according to claim 8), Jeong further teaches wherein further comprising: receiving, via the UI, semantics parsing information that provides the text information of the association information in a machine-understandable format (para. 0197); and generating annotated image information based on the semantics parsing information (generated captioned information in at least 0157, 0212, 0329 based on the semantics parsing information of at least para. 0197).
 
     Regarding claim 11 (according to claim 8), Jeong further teaches wherein further comprising: inputting the association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information with the corresponding text information (the system inputting in para. 0245-0247 association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information of further para. 0273-0277 with the corresponding text information).

     Regarding claim 12 (according to claim 9), Jeong further teaches wherein  further comprising: inputting the annotated image information into the Al model as training data for the Al model to permit the Al model to identify the relation between the image information of the association information (para. 0273-0277 teaches in a case of inputting captioned or annotated image information into the Al model of at least para. 0245-0247 as training data for the Al model to permit the Al model to identify the relation between the image information of the association information).

     Regarding claim 13 (according to claim 10), Jeong further teaches wherein  further comprising: inputting the annotated image information into the Al model as training data for the Al model to permit the Al model to convert the text information of the association information to the machine-understandable format (para. 0273-0277 further teaches in a case of inputting captioned or annotated image information into the Al model of at least para. 0245-0247 as training data for the Al model to permit the Al model to permit said Al model to convert the text information of the association information to the machine-understandable format ).

     Regarding claim 14 (according to claim 8), Jeong further teaches wherein  the image information is associated with an instructional video regarding the object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI (para. 0273-0277 teaches in a case displayed image information associated with an instructional video regarding a dish preparation object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI).


    Regarding claim 15, Jeong teaches in at least para. 0368-0370 a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for training an artificial intelligence (Al) model, processor of at least para. 0368-0370 allows an artificial intelligence system of at least para. 0003 and 0245-0247 for providing said user interface (UI) and generating training data for said artificial intelligence (Al) model), 
cause the one or more 37processors to: provide, for display via the UI, image information that depicts an object, a set of operations of the object, and a process associated with the set of operations (provided UI of at least para. 0211 and 0273-0277, and Fig. 18 provide, for display instructional image information of at least a dish preparation recipe object, a set of ingredients and recipe operations of the object, and implied guidance process or the like associated with said set of operations);
provide, for display via the UI, text information that describes the object, the set of operations of the object, and the process associated with the set of operations (provide for display at least text recipe of further para. 0211, and 0273-0277 and Fig. 18 that describes the object, the set of operations of the object, and said process associated with the set of operations); 
receive, via the UI, a user input that associates respective image information of the image information with corresponding text information of the text information (received the user inputs of at least para. 0157, 0218, and 0273 which include image inputs, and additional data  that associates respective image information of the image information with corresponding text information of the text information);
and generate association information that associates the respective image information with the corresponding text information, based on the user input (display in para. 0157, 0212, 0329 association information that associates the respective image information with the corresponding text information, based on the user input).  

     Regarding claim 16 (according to claim 15), Jeong further teaches wherein the one or more instructions further cause the one or more processors to: receive, via the UI, discourse parsing information that identifies a relation between image information of the association information (the system of at least para. 0146-0147 describes recognizing and associating user inputs which in some case maybe initially impossible, said recognition understoodly may comprise discourse parsing information that identifies a relation between captured image information of the association information); and generate annotated image information based on the discourse parsing information (display in at least para. 0273-0277 captioned or annotated image information based on the discourse parsing information).


     Regarding claim 17 (according to claim 15), Jeong further teaches wherein the one or more instructions further cause the one or more processors to: receive, via the UI, semantics parsing information that provides the text 34information of the association information in a machine-understandable format (para. 0197); and generate annotated image information based on the semantics parsing information (generated captioned information in at least 0157, 0212, 0329 based on the semantics parsing information of at least para. 0197).


     Regarding claim 18 (according to claim 15), Jeong further teaches wherein the one or more instructions further cause the one or more processors to: input the association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information with the corresponding text information (the system inputting in para. 0245-0247 association information into the Al model as training data for the Al model to permit the Al model to associate the respective image information of further para. 0273-0277 with the corresponding text information).

     Regarding claim 19 (according to claim 16), Jeong further teaches wherein the one or more instructions further cause the one or more processors to: 
receive, via the UI, semantics parsing information that provides the text information of the association information in a machine-understandable format (para. 0197); and input the annotated information and the semantics parsing information into the Al model as training data for the Al model to permit the Al model to identify the relation between the image information of the association information (display and captioned data of further para. 0273-0277 maybe inputted or self learned as implied further in para. 0245-0247, said data comprising obviously system or user inputted captioned information and the semantics parsing information into the Al model as training data for the Al model to permit the Al model to identify obviously relation between the image information of the association information); and 
to permit the Al model to convert the text information of the association information to the machine-understandable format (para. 0273-0277 further teaches in a case of inputting captioned or annotated image information into the Al model of at least para. 0245-0247 as training data for the Al model to permit the Al model to permit said Al model to convert the text information of the association information to the machine-understandable format ).

     Regarding claim 20 (according to claim 15), Jeong further teaches wherein the one or more instructions further cause the one or more processors to: the image information is associated with an instructional video regarding the object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI (para. 0273-0277 teaches in a case displayed image information associated with an instructional video regarding a dish preparation object, and wherein the text information corresponds to at least one of a product manual associated with the object, captions associated with the instructional video, or text input via the UI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/12/2022